     Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 1 of 14


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION


KATHERINE GUINNANE, individually,                   CV 19–85–M–DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                         OPINION
                   Plaintiffs,                          and ORDER

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                Defendants.
________________________________

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 2 of 14


      This is an action for wrongful death and personal injury arising out of an

automobile crash on Highway 41 in Jefferson County, Montana. In July 2015, a

Dodge truck pulling a horse trailer owned by Guinnane Ranch, LLC and driven by

Edwin with Katherine Guinnane as a passenger, was involved in a collision with a

Dodge Journey driven by Robert and his passenger, Nancy Dobbins. The Journey

was leased from Defendant Enterprise RAC of Montana and Wyoming and owned

by Defendant EAN Holdings (collectively “Enterprise”). Both Edwin and Robert

were killed. Katherine and Nancy each suffered serious injuries. Katherine, on

behalf of herself and her husband’s estate, in conjunction with Guinnane Ranch,

LLC (collectively “Plaintiffs”) sued Nancy Dobbins, as Personal Representative

for the Estate of Robert Dobbins (“Dobbins”), alleging negligence (Count 1) and

negligence per se (Count 2). (Doc. 16.) Plaintiffs also sued Enterprise, alleging

negligent maintenance (Count 3) and seeking punitive damages (Count 4). (Id.)

Enterprise cross-claimed against Dobbins, alleging contractual defense and

indemnification (Count I) and contribution (Count II). (Doc. 26.)

      In anticipation of trial, Plaintiffs have disclosed crash reconstruction expert

Harry Townes and tire expert Martin Westland. The defendants seek to exclude

both, primarily challenging the factual bases and reliability of their opinions.

(Docs. 88, 91, 95, 97.) The defendants also seek to strike Westland’s August 10

supplemental report as untimely. (Docs. 118, 120.) Argument was heard on

August 12, 2020. (See Min. Entry, Doc. 122.) For the reasons discussed on the
                                          2
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 3 of 14


record and provided below, Townes and Westland are permitted to testify.

Nevertheless, certain opinions are limited or excluded, primarily based on

argument set forth by Dobbins at the hearing, and Westland’s August 10 report is

stricken.

                                     ANALYSIS

      Admissibility of expert opinion is governed by Federal Rule of Evidence

702, which provides:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:
          (a) the expert’s scientific, technical, or other specialized knowledge
          will help the trier of fact to understand the evidence or to determine
          a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods;
          and
          (d) the expert has reliably applied the principles and methods to the
          facts of the case.

In its gatekeeping role, the district court must determine the proffered opinions are

both relevant and reliable. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

595 (1993). Expert opinions are relevant if they “logically advance a material

aspect of the party’s case.” Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457,

463 (9th Cir. 2014) (en banc) (internal quotation marks omitted). Expert opinions

are reliable if they are the product of sound methods and principles. Id. The focus

is on the expert’s process, not the correctness of his or her conclusions. Daubert,

509 U.S. at 595.
                                          3
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 4 of 14


      District courts have broad discretion in determining how to assess an

expert’s reliability. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152

(1999). While the inquiry must be specific to the facts of each case, id., the

Supreme Court has identified four factors to consider: (1) whether the theory or

technique has been tested, (2) whether the theory or technique has been subject to

peer review and publication, (3) the potential error rate, and (4) whether the theory

or technique is generally accepted within the relevant scientific community,

Daubert, 509 U.S. at 593–94. The list is non-exhaustive and may not be applicable

in all cases. Id. at 594. Signs of a faulty methodology include the failure to rule

out other causes, forming opinions before examining the data, and conclusions that

differ from those of other professionals who followed the same process. Clarr v.

Burlington N. R.R., 29 F.3d 499, 502 (9th Cir. 1994); Lust v. Merrell Dow Pharm.,

Inc., 89 F.3d 594, 598 (9th Cir. 1996).

I.    Townes

      The defendants seek to exclude the opinion testimony and computer

simulations of Plaintiffs’ crash reconstruction expert Harry Townes on the grounds

they are not supported by the factual record and are not reliable. Townes has

prepared two reports, an initial report dated November 14, 2018, (Doc. 89-1), and a

June 6, 2020 rebuttal report, (Doc. 89-2). His opinion is that the Dobbins vehicle,

not the Guinnane vehicle, caused the accident. (Doc. 89-1 at 7.) That opinion is


                                          4
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 5 of 14


based in part on a 3-D model “Human-Vehicle-Environment” (“HVE”) collision

simulation program. (Id.)

      A.     Factual Basis

      The defendants first argue that Townes’ opinion that the Dobbins vehicle

caused the accident is inconsistent with the physical evidence, the eyewitness

testimony, and the findings and investigation of the Montana Highway Patrol. But

Plaintiffs persuasively argue that there is factual evidence supporting Dobbins’

liability that goes beyond mere speculation. Stephens v. Union Pac. R.R. Co., 935

F.3d 852, 856 (9th Cir. 2019) (clarifying that expert testimony cannot be based

solely on speculation of underlying facts). For example, one eyewitness that was

driving behind the Guinnanes at the time of the accident indicated in her initial

statement that the Guinnane vehicle “seemed to be trying to get out of the way of

the red van [the Journey]” at the time, (Doc. 106-1 at 37), though she later said she

did not see the red van until it had been struck, (id. at 30, 31). An eyewitness

traveling the other way also said that he saw “the northbound car [the Journey]

went into the southbound lane and when the horse [trailer] tried to avoid it, the

other car went the same direction and they collided in the ditch.” (Id. at 39.)

Though the eyewitness accounts are not fully consistent with the Montana

Highway Patrol’s conclusions, the defendants inappropriately ask the Court to

assume the credibility and correctness of those conclusions; that determination

falls squarely with the jury. While there are arguments and inferences both sides
                                          5
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 6 of 14


can make based on the record, it does not foreclose Townes’ opinions or his

reconstruction of the accident. And Townes directly addresses the Highway

Patrol’s allegation of “left-right lane reversal misconception” by the second

eyewitness and the assumptions the Highway Patrol made regarding the location of

physical debris at the scene. (See Doc. 89-2.) Townes did not simply adopt

Plaintiffs’ version of events. Rather the record contains a enough fact to support

his opinions. Fed. R. Evid. 702(b).

      B.     Reliability

      Though the defendants’ criticisms are numerous, only a select few speak to

Townes’ reliability as an accident reconstruction expert. The defendants argue that

Townes lacks both experience and personal knowledge regarding the HVE

program and the road modeling it uses. But the record shows that Townes is an

experienced accident reconstruction expert that has used the HVE program before.

(See Doc. 89-2 at 8); Smith v. Ardew Wood Prods., Ltd., 2009 WL 691133 (W.D.

Wash. Mar. 6, 2009) (accepting use of HVE software). His report clearly states the

facts that went into the creation of his simulations and how the simulation operates.

(Doc. 89-1 at 8–11.) His timely rebuttal report addresses specific criticisms of

both the factual basis of his conclusions and his methodology. (See Doc. 89-2.)

Thus, Townes meets the reliability requirements of Rule 702.

      Townes has a Ph. D. in mechanical engineering, (Doc. 89-1 at 12), taught

courses on accident reconstruction, (id. at 18), researched photogrammetry code
                                         6
       Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 7 of 14


and computer code for accident reconstruction and vehicle rollover simulations,

(id. at 21), attended special courses on crash data retrieval (“CDR”), (id.), and

testified as an expert in eight cases in the last four years, including at least four

vehicle collision cases, (id. at 22–23). In the present case, Townes reviewed

photographs of the scene, the Highway Patrol crash reports, and witness

statements, and personally inspected the vehicles and the accident scene within two

days of the collision. (Id. at 11.) In performing the simulations, Townes input

various data units, including characteristics of the vehicles, speeds, throttles, angle

of the vehicle at the point of impact, and steering data. (Id. at 8–11.) He then used

that information to create base data for an HVE 3-D model of the scene, running

simulations of the vehicle “run-out” paths based on various collision positions.

(Id.) Contrary to the defendants’ argument, Townes need not be correct for his

opinion to be admissible. It is sufficient for Townes to outline the variables that

went into his simulation and show they reflect the conditions of the actual incident:

“There is nothing inherently unreliable or suspect about computer simulations as

evidence. But every simulation of a physical process embodies at least some

simplifying assumptions, and requires both a solid theoretical foundation and

realistic input parameters to yield meaningful results.” Novartis Corp. v. Ben

Venue Labs., Inc., 271 F.3d 1043, 1054 (Fed. Cir. 2001). What Townes did and

why he did it, are subjects for vigorous cross-examination and any argument that


                                            7
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 8 of 14


he should have run other simulations or included alternative information, can be

challenged by questioning his methodology on cross-examination.

      Ultimately, the Court’s gatekeeping role is meant to “screen the jury from

unreliable nonsense opinions, but not to exclude opinions merely because they are

impeachable.” Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,

969 (9th Cir. 2013). Consequently, “[v]igorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.” Daubert, 509

U.S. at 596. Townes’ proffered testimony is sufficiently reliable to meet the

requirements of Daubert.

      Even if the Court finds that the Rule 702 threshold is met, Dobbins argues

Townes’ computer simulations should be excluded as unduly prejudicial under

Rule 403. Because the premise of that request is the simulations’ inherent

unreliability, it falls with the Rule 702 ruling above.

      C.     Comparative Negligence Opinion

      Though not specifically challenged by the defendants, Townes’ second

opinion states “[t]here was no comparative negligence on the part of Mr.

Guinnane.” (Doc. 89-1 at 10.) While Townes may testify to the circumstances he

opines that led to the accident and the location of the vehicles (as outlined in the

bases for this opinion), his opinion about comparative negligence as phrased uses

conclusory legal language that inappropriately instructs the jury on an ultimate
                                           8
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 9 of 14


issue. See Fed. R. Evid. 611, 704. As a consequence plaintiff’s counsel is

admonished to instruct the witness to stick to engineering principles and leave the

question of fault to the jurors where it rightly belongs.

II.   Westland

      Westland was hired to investigate whether the condition of the tires on the

Dodge Journey caused or contributed to the accident. He has prepared three

reports, an initial report dated May 8, 2020, (Doc. 92-1), a June 4, 2020 rebuttal

report, (Doc. 98-7), and an August 10, 2020 supplemental report, (Doc. 114-2).

The defendants seek to exclude the opinions outlined in his first two reports on the

grounds that the factual premise of his opinion (that Dobbins lost control of his

vehicle) is not supported by the evidence; he is unqualified to testify about accident

reconstruction or crash data; his opinions regarding the impact of the tires is

speculative; and he failed to disclose necessary calculations, making his opinion

unreliable. They further seek to strike his August 10 report in its entirety.

      A.     Factual Basis

      For the reasons discussed in the context of Townes, there is a enough factual

record to allow Westland’s opinions that Dobbins, not Guinnane, caused the

accident. Thus, the defendants’ first challenge to Westland fails.

      B.     Qualifications

      Westland is a mechanical engineer that has both taught at Montana State

University and privately consulted for several years. (Doc. 98-3 at 12, 16–17.) He
                                           9
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 10 of 14


has previously consulted on tire-related issues, (see Doc. 114-1), and, in the

context of this case, studied technical documents concerning the effect of the tires

on vehicle behavior, (Doc. 98-3 at 5); reviewed accident scene data, reports, and

witness statements, (id. at 4); and ran his own calculations based on that data, (id.

at 6–11). The defendants argue, however, that Westland is not qualified to testify

about accident reconstruction matters as he admitted that he has not used CDR data

to analyze any other accident. (Doc. 92-2 at 13.) However, Westland clarified in

his deposition that what he pulled from the CDR was vehicle speed and steering

input and that he has used that type of data in other cases. (Id.) When specifically

pushed on the question of whether the steering input data from the CDR was

different from other such data he had relied on previously, Westland explained

how the data was fundamentally the same and how it is used. (Id. at 13–15.)

Based on the foregoing, Westland has the specialized knowledge, experience, and

education to render opinions about tire performance, including how vehicle speed,

throttle setting, steering wheel input, and brake application information taken from

the CDR may impact that performance. See Fed. R. Evid. 702. Dobbin’s point that

Westland’s speculation about where the Journey was in relation to the centerline of

the roadway is well taken. Westland is prohibited from using the CDR data to

explain the physical location relative to the lanes of travel of the vehicles at issue

here, as discussed below.

      C.     Undisclosed Calculations
                                          10
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 11 of 14


      The defendants argue that Westland failed to disclose the calculations

underlying his conclusions surrounding the location of the Dodge Journey at the

time of impact and its ultimate resting point on the shoulder. When this issue was

raised in his deposition, Westland admitted that he did not know which direction

the Journey was pointed but that “the information about speed and steering wheel

input dictates a certain amount of lateral displacement of the vehicle.” (Doc. 92-2

at 6.) When asked if the calculations underlying this displacement were in his

report, Westland admitted they were not but qualified “by saying that those are

very crude calculations, very very crude. It doesn’t mean they’re inaccurate, but it

means that they need to be refined.” (Id.) As the deposition continued, Westland

repeatedly stated that his calculations regarding the location of the Journey were

“rough” and “need[ed] to be refined.” (See id. at 7.) And when further pressed on

whether the extent of the lateral displacement could be discerned from the CDR,

Westland conceded that it could not but stated that the other available information

about the crash (such as the steering ratio on a 2014 Journey) allows for a lateral

displacement determination. (Id.) But he then readily admits that he “didn’t put

that in [his] report.” (Id.; see also id. at 10.) In the absence of supporting data,

Westland is prohibited from testifying that the Dodge Journey was in the incorrect

lane of travel or crossed the center line. To be clear, this does not limit Westland’s

ability to opine on how tire performance affects drivability given the speed and


                                          11
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 12 of 14


steering input information available. It is solely the specific location of the

vehicles that is beyond the bounds of his testimony.1

      D.     August 10 Report

      On August 10, 2020 (the same date Plaintiffs’ response brief was due),

Plaintiffs disclosed Westland’s “First Supplemental Report.” (Doc. 114-2.) That

three-page document discloses that since authoring his first two reports, Westland

was able to drive an “Exemplar Journey” and that his driving of that vehicle

confirmed his prior opinions about Dobbins’ steering input at the time of the

accident. (Id.) Although Plaintiffs title this report “supplemental,” a Rule 26(e)(1)

supplement may only be filed to correct inaccuracies or fill in “the interstices of an

incomplete report based on information that was not available at the time of the

initial disclosure.” Keener v. United States, 181 F.R.D. 639, 640 (D. Mont. 1998).

Put differently, a party cannot use untimely supplementation under Rule 26(e) to

provide information, reasoning, or opinions that “Rule 26 requires be disclosed in

the critical initial disclosure.” Speaks v. Mazda Motor Corp., 2018 WL 882815, at

*2 (D. Mont. Feb. 14, 2018) (internal quotation marks omitted). At the August 12

hearing, Plaintiffs argued the information could not have been provided earlier

because it was difficult to obtain a 2014 Dodge Journey Exemplar. But the report



1
  While only one opinion (No. 2) specifically addresses the location of the vehicles
respective to the lanes of travel, (Doc. 92-1 at 2), the sections titled “CDR
Analysis” and “Observations” are replete with such references, (see id. at 8–10).
                                          12
      Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 13 of 14


indicates that vehicle was obtained as early as July 11, (Doc. 114-2 at 2), and even

if that were not the case, this accident occurred over three years ago, well before

any disruption caused by the coronavirus. Plaintiffs provide no valid reason why

the August 10 information could not have been disclosed earlier. Furthermore, at

the hearing, counsel’s effort to justify the late report comes awfully close to

“fudging” about the facts, an unwelcome proposition. Westland’s late disclosure is

not permitted by Rule 26(e).

                                    CONCLUSION

      Accordingly, IT IS ORDERED that the defendants’ motions to exclude

Townes (Docs. 88, 95) are GRANTED IN PART and DENIED IN PART. The

motions are GRANTED insofar as Townes is prohibited from testifying in terms of

“comparative negligence.” They are DENIED in all other respects.

      IT IS FURTHER ORDERED that the motions to exclude Westland (Docs.

91, 97) are GRANTED IN PART and DENIED IN PART. The motions are

GRANTED insofar as Westland is prohibited from testifying that the Dodge

Journey crossed the center line. They are DENIED in all other respects.

      IT IS FURTHER ORDERED that the defendants’ motions to strike

Westland’s August 10 report (Docs. 118, 120) are GRANTED. Unless the

defendants open the door, Westland is prohibited from testifying to any opinions or

data not disclosed in either his May 8 or June 4 reports.

                 13th day of August 2020.
      DATED this ___
                                          13
Case 9:19-cv-00085-DWM Document 125 Filed 08/13/20 Page 14 of 14




                                                      13:43 PM
                             ___________________________
                             Donald W. Molloy, District Judge
                             United States District Court




                              14
